NONCOMPETE, WAIVER AND RELEASE AGREEMENT

My name is William R. Reed, Jr. My Social Security number is [ ] and my birth
date is [ ]. This Noncompete, Waiver and Release Agreement and the attached
Agreement to Arbitrate (collectively, “Agreement”) were given to me on June 17,
2009 by SunTrust Banks, Inc. (“SunTrust”). In consideration of the sum I will
receive from SunTrust in the amount of $100,000 (the “Consideration”) and the
representations, warranties and covenants made herein, the parties hereby agree
as follows:



1.   Retirement from SunTrust. Effective August 31, 2009, I will retire from
SunTrust (the “Retirement Date”). Until the Retirement Date, I will remain a
full-time employee of SunTrust at my current base salary with the same
flexibility I have had with respect to the work location (either in Atlanta or
Memphis). Notwithstanding anything to the contrary in this Agreement or
elsewhere, I understand and agree that I will receive no award under the
SunTrust Management Incentive Plan for 2009 and that I will not be nominated to
participate in any long term incentive compensation plan or program in or for
2009.



2.   Payment of the Consideration. SunTrust will pay the Consideration to me on
September 1, 2011. I understand that if I violate the terms of this Agreement, I
will not be eligible to receive the Consideration from SunTrust and will be
required to pay all attorneys fees and costs incurred by SunTrust in enforcing
this Agreement, except to the extent that such payment would violate the terms
of the Age Discrimination in Employment Act and applicable regulations and US
Supreme Court rulings. Notwithstanding the foregoing, if SunTrust determines, in
good faith, that this Agreement contravenes any applicable statute, regulation
or other law, then SunTrust will have no responsibility for any of its
obligations under this Agreement.



3.   Other Benefits. SunTrust and I acknowledge that I will receive the
following benefits, regardless of whether I sign this Agreement, so long as I am
entitled to receive such benefits as of the last day of my employment with
SunTrust. I further acknowledge that no reference is made below regarding the
vesting and exerciseability of any stock options I may have already have been
granted and payments under any incentive or executive compensation plan or
arrangement in which I already may be a participant because the language of the
specific stock option, incentive or executive compensation plan or arrangement
will govern:



  •   My current wages through my last day of employment, including payment for
vacation days earned in 2009, but not used before September 1, 2009, and unused
as of the Retirement Date, subject to income and employment tax withholding, at
my customary withholding rate, and voluntary and court-ordered debits through my
last day of employment.



  •   Current employee benefits for which I am eligible through the end of the
pay period covering the Retirement Date, at current costs to me and with any
increased costs applicable for all similarly-situated employees to the end of
the pay period covering the Retirement Date. I understand that I am responsible
for contacting BENE (1-800-818-2363) for information about my eligibility for
payment of benefits under the SunTrust Retirement Plan and the National Commerce
Financial Corporation (“NCF”) Retirement Plan.



  •   Eligibility to elect to continue my current health care coverage under the
federal health care law known as “COBRA” or under any applicable state law
concerning continuation of health care coverage so long as I am not excluded by
such laws from continuation of my current health care coverage.



  •   Eligibility to elect coverage under (i) the Retiree Medical Plan provided
I am receiving SunTrust’s medical coverage as of the Retirement Date and
(ii) the Retiree Dental Plan if I am enrolled in the dental plan as of the
Retirement Date. Also, I must, as of the Retirement Date, meet the eligibility
requirements for retiree medical and/or dental benefits (termination at age
fifty-five (55) or older with ten (10) or more years of service after age
forty-five (45), or age sixty-five (65) with five (5) years of service, also
after age forty-five (45)). I understand that I am responsible for contacting
BENE for information about my eligibility for benefits under the SunTrust
Retiree Medical and/or Dental Plan.



  •   Group Universal Life (GUL) coverage, provided I am currently enrolled and
continue to submit premium payments directly to MetLife. I understand that
MetLife will automatically bill me for continuing coverage after my retirement.
If I do not receive a bill within two months after the Retirement Date, I agree
to contact MetLife directly at 1-866-578-6878.



  •   The balance in my 401(k) Plan account following the Retirement Date. If my
401(k) Plan balance is greater than $1,000, I understand that I may leave the
balance in the Plan until I reach age seventy and one-half (70-1/2), at which
time I must receive distribution as required by the SunTrust 401(k) Plan. I
understand that information regarding 401(k) Plan distributions will be sent to
me upon my retirement.



4.   Release. I agree to forever release SunTrust, including its officers,
directors, employees, agents, subsidiaries, affiliates and successors, from any
and all claims, charges, actions, arbitrations, demands, damages or expenses
(collectively “Claims”)—past or present—I may have that arise or arose out of my
employment with SunTrust or the conclusion of my employment, whether I know of
any of these Claims now or learn of them at a later date. The foregoing is not
intended as a waiver of my right to file a charge with the Equal Employment
Opportunity Commission (“EEOC”). In addition to all other Claims, I am
specifically releasing and agreeing not to bring any action in a federal or
state court or administrative agency (other than the EEOC), or any arbitration
with the National Association of Securities Dealers (“NASD”) or any other
regulatory or self-regulatory agency, any of which is related to any Claim
against SunTrust under any federal, state or local wage or discrimination law or
any applicable federal, state or local law governing wage or employment matters,
including but not limited to the Age Discrimination in Employment Act, or any
arbitration requirement. If I have already filed any Claim referred to in this
paragraph, I agree to withdraw it prior to the date I receive the Consideration
and never to refile it. I understand that I am waiving and releasing all these
Claims on a knowing and voluntary basis; however, I am not waiving or releasing
any rights or Claims that arise after I sign this Agreement or any Claims
related to my entitlement to receive any vested benefits I have earned under any
SunTrust employee benefit plan provided by SunTrust to me. I acknowledge that
the Consideration received in connection with this Agreement will be my
exclusive individual remedy and will constitute an accord and satisfaction of
all individual damage claims that may be awarded as a result of such
investigation or proceeding. I further acknowledge that nothing in this
Agreement will be deemed to minimize or eliminate my rights to claim indemnity
from SunTrust for any actions I was authorized to take or forego as an officer
of SunTrust or NCF and for which I would be entitled, as a former officer of
SunTrust and NCF, to indemnity under the terms of the SunTrust bylaws and the
laws of the State of Georgia or pursuant to any agreement between SunTrust and
NCF. I covenant not to hereafter sue or to authorize anyone else to file a
lawsuit on my behalf against SunTrust and not to become a member of any class
suing SunTrust with respect to any Claim released herein. I also covenant and
agree not to accept, recover, or receive any back pay, damages, or any other
form of relief which may arise out of or in connection with any administrative
remedies pursued independently by any other person or any federal, state, or
local governmental agency or class represented with respect to any Claim
released herein.



5.   Nondisclosure of Trade Secrets and Confidential Information.

(a) Trade Secrets Defined. As used in this Agreement, the term “Trade Secrets”
shall mean all secret, proprietary or confidential information regarding
SunTrust or its activities that fits within the definition of “trade secrets”
under the Georgia Trade Secrets Act. Nothing in this Agreement is intended, or
shall be construed, to limit the protections of the Georgia Trade Secrets Act or
any other applicable law protecting trade secrets or other confidential
information. “Trade Secrets” shall not include information that has become
generally available to the public by the act of one who has the right to
disclose such information without violating any right or privilege of SunTrust.
This definition shall not limit any definition of “trade secrets” or any
equivalent term under the Georgia Trade Secrets Act or any other state, local or
federal law.

(b) Confidential Information Defined. As used in this Agreement, the term
“Confidential Information” shall mean all information regarding SunTrust or any
subsidiary, the activities or business of SunTrust or any subsidiary, or clients
of SunTrust or any subsidiary that is not generally known to persons not
employed by SunTrust or any subsidiary, is not generally disclosed by SunTrust
practice or authority to persons not employed by SunTrust or any subsidiary, and
is the subject of reasonable efforts to keep it confidential. Confidential
Information shall include, but not be limited to current and future development
and expansion or contraction plans of SunTrust or any subsidiary and each line
of business; sale/acquisition plans and contacts; compensation policies and
practices; underwriting policies and practices; lending policies and practices,
confidential personnel matters; pricing practices and policies; information
concerning the legal affairs of SunTrust or any subsidiary; and information
concerning the financial affairs of SunTrust or any subsidiary. “Confidential
Information” shall not include information that has become generally available
to the public by the act of one who has the right to disclose such information
without violating any right or privilege of SunTrust or any subsidiary. This
definition shall not limit any definition of “confidential information” or any
equivalent term under the Georgia Trade Secrets Act or any other state, local or
federal law.

(c) Nondisclosure of Confidential Information. In consideration of the promises
made by SunTrust hereunder, I hereby agree that, during the remainder of my
employment with SunTrust and for a period of twenty-four (24) months immediately
following the Retirement Date, I will not directly or indirectly transmit or
disclose any Trade Secrets or Confidential Information to any person, concern or
entity, or make use of any such Confidential Information, directly or
indirectly, for myself or for others, without the prior express written consent
of the Chief Executive Officer or President of SunTrust Banks, Inc. Trade
Secrets protected by the Georgia Trade Secrets Act shall not lose this
protection at the end of the two-year period but shall remain protected from use
or disclosure for so long as they remain Trade Secrets. I warrant that I have
not disclosed or used for my own benefit or the benefit of anyone other than
SunTrust any Confidential Information or Trade Secrets prior to the execution of
this Agreement.

(d) Enforceability of Covenants. I agree that my obligations under these
nondisclosure covenants are separate and distinct from other provisions of this
Agreement, and a failure or alleged failure of SunTrust to perform its
obligations under any provision of this Agreement shall not constitute a defense
to the enforceability of these nondisclosure covenants. Nothing in this
provision or this Agreement shall limit any rights or remedies otherwise
available to SunTrust under federal, state or local law.



6.   Nonrecruitment, Nonsolicitation, and Noncompetition Covenants.

(a) Nonrecruitment of Employees and Agents. In exchange for the Consideration I
will receive from SunTrust hereunder, I agree that, during the remainder of my
employment with SunTrust and for a period of twenty-four (24) months immediately
following the Retirement Date, I will not directly or indirectly solicit or
recruit any employee of SunTrust for the purpose of inducing or encouraging that
employee to discontinue his or her employment relationship with SunTrust or any
subsidiary.

(b) Definitions. As used in this Agreement, certain terms will be defined as
follows:



  i.   Customer. “Customer” means any individual or entity to whom SunTrust or
any subsidiary has provided products or services and with whom I had, alone or
in conjunction with others, Material Contact on behalf of SunTrust or any
subsidiary during the twenty four (24) month period prior to the Retirement
Date;



  ii.   Potential Customer. “Potential Customer” means any individual or entity
to whom SunTrust or any subsidiary has actively sought to provide products
and/or services within the twelve (12) month period immediately prior to the
Retirement Date and with whom I had, alone or in conjunction with others,
Material Contact on behalf of SunTrust or any subsidiary during the same time
period;



  iii.   Material Contact. “Material Contact” means my (i) having business
dealings with the Customer or Potential Customer on behalf of SunTrust or any
subsidiary, or (ii) obtaining trade secrets or confidential business information
about the Customer or Potential Customer as a result of my association with
SunTrust or any subsidiary and which I would not have obtained but for my
association with SunTrust or any subsidiary;



  iv.   Commercial, Private Wealth, and Retail Banking Products and Services.
“Commercial, Private Wealth, and Retail Banking Products and Services” shall
mean depository, savings, checking, personal investment (including via trust,
brokerage, and asset management accounts), money market, or loan products and
services (excluding residential mortgage loans) provided to individuals and
business entities.

(c) Nonsolicitation. In light of SunTrust’s legitimate interest in protecting
its Confidential Information and Trade Secrets and preserving SunTrust’s
goodwill with its customers, I agree that, during the remainder of my employment
and for a period of twenty-four (24) months immediately following the Retirement
Date, I will not, without the prior written consent of the Chief Executive
Officer or President of SunTrust, directly or indirectly, for myself or on
behalf of any other person or entity, solicit or attempt to solicit any Customer
or Potential Customer for purposes of providing, marketing, servicing or selling
Commercial, Private Wealth, and Retail Banking Products and Services, provided
that such products or services are then being provided, marketed, serviced or
sold by SunTrust or any subsidiary.

(d) Noncompetition. In exchange for the Consideration SunTrust will pay to me
hereunder, I agree that, during the remainder of my employment with SunTrust and
for a period of twenty-four (24) months following the Retirement Date, I will
not, within the Restricted Territory, provide Prohibited Services as an
employee, contractor, or agent to any person or entity engaged in the Business;
provided, however, that I may seek, and if granted obtain, from SunTrust a
limited exemption from the provisions of this paragraph so long as (i) I do not
compete directly with SunTrust Banks, Inc. or any subsidiary thereof and (ii) I
obtain prior, written approval from SunTrust to engage in business activities
otherwise prohibited by this Section 9(d), subject to the terms and conditions
outlined in the approval of SunTrust. For purposes of this Agreement, the term
“Business” shall mean banks or other firms providing Commercial, Private Wealth,
and Retail Banking Products and Services. For purposes of this Agreement, the
term “Prohibited Services” shall mean providing management oversight, strategic
direction, or direct sales representation to a business unit providing
Commercial, Private Wealth, and Retail Banking Products and Services. For
purposes of this Agreement, the term “Restricted Territory” shall mean all areas
within a fifty (50) mile radius of any SunTrust Bank retail bank branch in
existence on the date on which this Agreement is executed.

(e) Enforceability of Covenants. I understand and agree that my obligations
under the above covenants are separate and distinct under this Agreement, and
the failure or alleged failure of SunTrust to perform its obligations under any
other provisions of this Agreement shall not constitute a defense to the
enforceability of this covenant. I also agree that any breach of these covenants
by me will result in irreparable damage and injury to SunTrust and that SunTrust
will be entitled to injunctive relief in any court of competent jurisdiction
without the necessity of posting any bond. I understand and agree that I will be
obligated to pay all costs and attorneys’ fees incurred by SunTrust in enforcing
the restrictive covenants in this Agreement.



7.   Right to Materials and Return of Materials. All records, files, software,
memoranda, reports, customer lists, documents, and the like (together with all
copies of such documents and things) relating to the business of SunTrust or any
subsidiary, which I have in my possession as a result of my employment shall
remain the sole property of SunTrust. Laptop computers, software and related
data, information and things provided to me by SunTrust, or any subsidiary, or
obtained by me, directly or indirectly, from SunTrust or any subsidiary, also
shall remain the sole property of SunTrust. Upon the Retirement Date, I will
immediately return all such materials and things to SunTrust and will not retain
any copies or remove or participate in removing any such materials or things
from the premises of SunTrust after the Retirement Date or SunTrust’s request
for return.



8.   Continuing Cooperation. I understand and agree that, in my role at
SunTrust, I have been responsible for and involved in numerous matters and
projects of a significant and/or confidential nature and that, in some
instances, I possess knowledge regarding those and other matters that is unique
to me and of value to SunTrust or any subsidiary, and that SunTrust or any
subsidiary may have need of my continuing assistance in the future with respect
to investigations, audits, litigation or potential litigation related to these
matters. I understand that SunTrust’s willingness to provide me with the
Consideration is expressly conditioned upon the promises made and obligations
assumed by me in this Paragraph 8. I further understand and agree that my
fulfillment of these promises and obligations hereafter is a condition precedent
to SunTrust’s obligation to provide me with the Consideration set forth herein.
I agree, beginning on September 1, 2009 and continuing for a period of
twenty-four (24) months immediately thereafter, to provide assistance and to
make myself reasonably available to SunTrust and its employees, attorneys and/or
accountants with respect to investigations, audits, litigation or potential
litigation regarding matters in which I have been involved in the course of my
employment with SunTrust or any subsidiary and/or about which I have knowledge
as a result of my employment with SunTrust. It is understood and agreed that
such assistance, to the extent possible, will be requested at such times and in
such a manner so as to not unreasonably interfere with any subsequent
employment. Such assistance may consist of, without limitation, telephone or
in-person meetings with SunTrust employees, attorneys and/or accountants, or the
provision of truthful testimony by way of deposition, hearing, trial or
affidavit. SunTrust will be responsible for any reasonable and necessary
expenses incurred by me in connection with such assistance. I understand that I
will not be entitled to any additional consideration or compensation of any kind
from SunTrust in exchange for such assistance.



9.   Miscellaneous.

(a) I agree that any claim arising from or relating to this Agreement or a
breach of this Agreement shall be settled by arbitration in accordance with the
employment arbitration rules of the American Arbitration Association and through
the offices of the Association located nearest to the SunTrust office serving as
the headquarters in Memphis, Tennessee at the time the arbitration is sought
(the “Memphis Office”). I agree that the arbitrator shall have the additional
right to rule on motions to dismiss and/or motions for summary judgment,
applying the standards governing such motions under the Federal Rules of Civil
Procedure. I acknowledge that I have read and executed the Agreement to
Arbitrate attached hereto and I agree that the Consideration I am receiving
hereunder is sufficient consideration to bind my signature to this Agreement,
including the Agreement to Arbitrate attached hereto. Any arbitration related to
this Agreement shall be mandatory and binding except that SunTrust will not
enforce mandatory arbitration of ERISA health and disability plan claims,
workers compensation claims, unemployment compensation claims or any other
claims to the extent such enforcement is prohibited by applicable law or
contract. The arbitration shall take place in the jurisdiction of the Memphis
Office. If the arbitrators make an award, a judgment on the award may be entered
in any court having jurisdiction. In addition, either party may apply to the
state court or federal court serving the jurisdiction of the Memphis Office for
any temporary injunction or other equitable remedy in aid of arbitration pending
final resolution of the dispute through arbitration. In the event any party
institutes legal, equitable or arbitration proceedings to enforce or collect
damages under this Agreement, I agree that the court or arbitrator(s) may award
reasonable attorneys’ fees and expenses to the prevailing party or divide the
fees and expenses between the parties in a manner that reflects the outcome of
the arbitration.

(b) I agree that this Agreement contains all the terms that are applicable to my
retirement from SunTrust and replaces all other agreements I may have with
SunTrust or any subsidiary related to these issues, except for any employee
benefit plan, incentive or executive compensation plan or arrangement or stock
option agreement in which I have a vested benefit as of my last day of
employment. I acknowledge that the terms of these benefit plans, incentive or
executive compensation plans and stock option agreements shall not be affected
by, superseded or replaced by this Agreement or any part thereof. I also agree
that, except as otherwise specifically provided in this Agreement, this
Agreement cannot be changed or enlarged except by a written amendment that is
signed by SunTrust and me. If a dispute arises between SunTrust or any
subsidiary and me related to this Agreement, I understand that, except as
otherwise provided herein, it will be resolved in accordance with the laws of
the State of Georgia and, with respect to arbitration, the Federal Arbitration
Act. If any provision or portion of a provision of this Agreement is waived by
SunTrust, or any subsidiary, or me or is determined to be unlawful or
unenforceable, the waiver or finding of unlawfulness or unenforceability will
not act as a waiver or finding of unlawfulness or unenforceability of any other
provision or portion of a provision of this Agreement.

(c) I understand that this Agreement is not an admission by SunTrust or any
subsidiary or me that any statute or law has been violated or that SunTrust or
any subsidiary or I have acted improperly or violated any duty or obligation.

(d) I agree that the contents, terms and existence of this Agreement must be
kept confidential, and that I will not reveal them to anyone, except my spouse,
attorney or accountant or unless required by law or regulatory or administrative
agency, without the prior written consent of SunTrust. I also agree not to make
disparaging remarks related to my employment with SunTrust at any time before or
after the Retirement Date.

(e) By signing this Agreement, I acknowledge that I have read and understand its
terms, and that I have been advised to consult with an attorney about the
Agreement and its binding effect on my rights. I also acknowledge that I am
satisfied with the terms of this Agreement, that its terms are binding on me, my
agents, personal representatives, successors and assigns, and that I am signing
this Agreement on a knowing and voluntary basis. I understand and agree that
SunTrust has the right, without my prior consent, to assign this Agreement to
any successor, assignee, parent, affiliate, or subsidiary.

(f) I understand that I am entitled to consider the terms of the Agreement for
twenty-one (21) days after receiving it. I understand that I may sign it anytime
within that twenty-one (21) day period. If I do not sign and return the
Agreement on or before the twenty-first (21st) day after receiving it, I
understand that I will not receive the Consideration. I understand that (i) I
may revoke this Agreement within seven (7) days after signing it, (ii) it cannot
become effective and enforceable until after the revocation period expires and
(iii) I cannot receive the Consideration if I revoke it within the seven (7) day
period.

              SUNTRUST       EMPLOYEE    
Signature:
  /s/ Sally Hacskaylo   Signature:   /s/ William R. Reed, Jr.
 
           
Printed Name:
  Sally Hacskaylo   Printed Name:   William R. Reed, Jr.
 
           
Title:
  SVP-HR   Title:   SunTrust Vice Chairman
 
           
Date:
  June 17, 2009   Date:   June 17, 2009
 
           

1

ATTACHMENT TO NONCOMPETE, WAIVER AND RELEASE AGREEMENT

AGREEMENT TO ARBITRATE

BEFORE SIGNING THE NONCOMPETE, WAIVER AND RELEASE AGREEMENT AND THIS AGREEMENT
(COLLECTIVELY, “AGREEMENT”), I CERTIFY THAT I HAVE READ PARAGRAPH 9(a) OF THE
NONCOMPETE, WAIVER AND RELEASE AGREEMENT AND THAT I UNDERSTAND THE FOLLOWING:



  •   Under the terms and subject to the exclusions set forth in paragraph 9(a)
of the Noncompete, Waiver and Release Agreement, I am agreeing to arbitrate any
dispute, claim or controversy that may arise between SunTrust and me related to
the Agreement and my employment with SunTrust. This means I am giving up the
right to sue SunTrust or another person in court, including the right to a trial
by jury, except as provided by the rules of the arbitration forum in which a
claim is filed.



  •   Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.



  •   The ability of the parties to obtain documents, witness statements and
other discovery is generally more limited in arbitration than in court
proceedings.



  •   The arbitrators do not have to explain the reason(s) for the award.



  •   The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

            
SunTrust Employee

            
Date Date

2